PiNNEY, J.
This was an application for a writ of mamda-mus to compel the mayor and common council of Oshkosh *533to revoke a license held by August Kargus for selling intoxicating liquor, and was before the court on a former appeal (95 Wis. 672), where the judgment of the county court of Winnebago county, in which the action was commenced, refusing to award a writ of mandamus and dismissing the relator’s petition, was reversed, and the cause was remanded with directions to enter judgment in favor of the plaintiff, awarding a peremptory writ of mandamus as prayed. Pursuant to such mandate, the county court entered judgment directing the issue of such peremptory Avrit, directing the revocation of the license in question, and for costs and disbursements in favor of the relator in' the sum of $345.99. From the part of the judgment awarding said costs and disbursements the plaintiff appealed, claiming, as we understand, that a larger sum should have been awarded. No judgment Avas given for any other sum. There is a bill of exceptions, containing, as certified by the trial judge, “ all the eAfidence given by the plaintiffs and the defendants upon the said trial, and each and every part thereof; ” but as there is no judgment for any sum less than $100, exclusive of costs, and the appeal involves nothing but costs and no amount exclusive thereof, it is plain that the present appeal was not permissible, without a certificate of the trial judge, as provided by sec. 1, ch. 215, Laws of 1895. Dowling v. Lancashire Ins. Co., ante, p. 50.
The bill of exceptions is wholly insufficient to serve the pui-poses of such certificate: First, it states the evidence only, and not the ultimate facts; and, second, it is not certified in any manner whatever by the trial judge that “ the case necessarily involves the decision of some question or point of law of such doubt and difficulty as to require a decision óf the same by the supreme court, or that it necessarily involves the construction or interpretation of some provision of the constitution of the United States, or of the *534constitution of this state.” Dowling v. Lancashire Ins. Co., supra, and cases there cited. The appeal must therefore be dismissed.
By the Court.— It is so ordered.